Exhibit 10.4

 

EXECUTION VERSION

FIRST LIEN PARI PASSU INTERCREDITOR AGREEMENT

dated as of

March 13, 2020

among

BANK OF AMERICA, N.A.,
as Revolving Agent,

FIERA PRIVATE DEBT FUND IV LP and

FIERA PRIVATE DEBT FUND V LP,

as the FPD Lenders

and acknowledged and agreed to by

RADIANT LOGISTICS INC.,

as the Company and the other Grantors referred to herein

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

Article I. DEFINITIONS

2

 

 

Section 1.1

Certain Defined Terms.2

 

 

Section 1.2

Rules of Interpretation.6

 

Article II. PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

7

 

 

Section 2.1

Priority of Claims.7

 

 

Section 2.2

Actions with Respect to Shared Collateral; Prohibition on Contesting Liens.9

 

 

Section 2.3

No Interference; Payment Over; Exculpatory Provisions.10

 

 

Section 2.4

Automatic Release of Liens.11

 

 

Section 2.5

Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings.12

 

 

Section 2.6

Reinstatement.13

 

 

Section 2.7

Insurance and Condemnation Awards.13

 

 

Section 2.8

[Reserved].13

 

 

Section 2.9

Gratuitous Bailee/Agent for Perfection.13

 

 

Section 2.10

Amendments to First Lien Collateral Documents.14

 

Article III. EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

14

 

Article IV. THE CONTROLLING REPRESENTATIVE

15

 

 

Section 4.1

Authority.15

 

 

Section 4.2

Power-of-Attorney.15

 

Article V. MISCELLANEOUS

16

 

 

Section 5.1

Integration/Conflicts.16

 

 

Section 5.2

Effectiveness; Continuing Nature of this Agreement; Severability.16

 

 

Section 5.3

Amendments; Waivers.16

 

 

Section 5.4

Information Concerning Financial Condition of the Grantors and their
Subsidiaries.17

 

 

Section 5.5

Submission to Jurisdiction; Certain Waivers.17

 

 

Section 5.6

WAIVER OF JURY TRIAL.18

 

 

Section 5.7

Notices.18

 

 

Section 5.8

Further Assurances.18

 

 

Section 5.9

Agency Capacities.19

 

 

Section 5.10

GOVERNING LAW.19

 

 

Section 5.11

Binding on Successors and Assigns.19

 

 

Section 5.12

Section Headings.19

 

 

Section 5.13

Counterparts.19

 

 

Section 5.14

[Reserved].19

 

 

Section 5.15

Authorization.19

 

 

Section 5.16

No Third Party Beneficiaries/ Provisions Solely to Define Relative Rights.20

 

 

Section 5.17

No Indirect Actions.20

 

 

Section 5.18

Additional Grantors.20

 

 

Section 5.19

Publication.20

 

i

 

--------------------------------------------------------------------------------

 

 

Section 5.20

Purchase Option.20

 

 

EXHIBITS

Exhibit A-Form of Joinder Agreement (Additional Grantors)

 

 

 

2

--------------------------------------------------------------------------------

 

This FIRST LIEN PARI PASSU INTERCREDITOR AGREEMENT (this “Agreement”) dated as
of March 13, 2020, among BANK OF AMERICA, N.A., a national banking association,
as administrative agent for the Revolving Claimholders (in such capacity and
together with its successors from time to time in such capacity, the “Revolving
Agent”),  FIERA PRIVATE DEBT FUND IV LP (“FPD IV”) and FIERA PRIVATE DEBT FUND V
LP (“FPD V”), each in its capacity as lender under the applicable Term Loan
Documents (collectively, and together with their respective successors and
assigns in such capacity, the “FPD Lenders”), and acknowledged and agreed to by
RADIANT LOGISTICS INC., a Delaware corporation (the “Company”) and the other
Grantors.  Capitalized terms used in this Agreement have the meanings assigned
to them in Article 1 below.

Reference is made to the Credit Agreement dated as of March 13, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Revolving Credit Agreement”), among the Company, certain current and future
Subsidiaries of the Company party thereto from time to time (each a “Guarantor
Subsidiary” and collectively, the “Guarantor Subsidiaries”), the Lenders party
thereto from time to time, the Revolving Agent and the other parties named
therein.

Pursuant to Article X of the Revolving Credit Agreement, the Guarantor
Subsidiaries have agreed to guaranty the Guaranteed Obligations pursuant to the
Guarantee and Collateral Agreement;

Reference is also made to (i) the Term Loan Agreement dated as of April 2, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“2015 Term Loan Agreement”), among Radiant Global Logistics (Canada) Inc.
(formerly Wheels International Inc.), an Ontario corporation (“Radiant Canada”),
the guarantors from time to time party thereto (the “Term Loan Guarantors”) and
FPD IV, pursuant to which FPD IV agreed to make term loans to Radiant Canada and
(ii) the Term Loan Agreement dated as of June 27, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “2017 Term Loan
Agreement”, and together with the 2015 Term Loan Agreement, the “Term Loan
Agreements”), among Radiant Canada, the Term Loan Guarantors and FPD V, pursuant
to which FPD V agreed to make term loans to Radiant Canada;

The obligations of the Company and the Guarantor Subsidiaries under the
Revolving Credit Agreement and the other Revolving Loan Documents will be
secured on a first-priority basis by liens on substantially all the assets of
the Company and the Guarantor Subsidiaries, respectively, pursuant to the terms
of the Revolving Collateral Documents;

The obligations of Radiant Canada and the Term Loan Guarantors under the Term
Loan Documents will also be secured on a first-priority basis by liens on
substantially all the assets of Radiant Canada and the Term Loan Guarantors,
respectively, pursuant to the terms of the Term Loan Collateral Documents;

The Revolving Loan Documents provide, among other things, that the parties
thereto shall set forth in this Agreement their respective rights and remedies
with respect to the Collateral; and

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, each of the Revolving Agent (for
itself and on behalf of each other Revolving Claimholder) and the FPD
Representative (for itself and on behalf of each other Term Loan Claimholder),
intending to be legally bound, hereby agrees as follows:

 

 

--------------------------------------------------------------------------------

 

Article I.

DEFINITIONS

Section 1.1Certain Defined Terms.

Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Revolving Credit Agreement (whether or not then in effect), and
the following terms which are defined in the UCC or PPSA, as applicable, are
used herein as so defined (and if defined in more than one article of the UCC
shall have the meaning specified in Article 9 thereof): Certificated Security,
Commodity Account, Commodity Contract, Deposit Account, Electronic Chattel
Paper, Promissory Note, Instrument, Letter of Credit Right, Securities
Entitlement, Securities Account and Tangible Chattel Paper.  As used in this
Agreement, the following terms have the meanings specified below:

“Agreement” has the meaning set forth in the introductory paragraph hereto.

“Assignment Agreement” has the meaning set forth in Section 5.20(a).

“Bankruptcy Case” has the meaning set forth in Section 2.5(b).

“Bankruptcy Code” means Title 11 of the United States Code.

“Bankruptcy Law” means the Bankruptcy Code, the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), the Winding-Up and
Restructuring Act (Canada), and any similar Federal, state or foreign law for
the relief of debtors.  

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or Toronto, Ontario are authorized or required
by law to close.

“Claimholders” means (i) the Revolving Claimholders and (ii) the Term Loan
Claimholders.

“Collateral” means all assets and properties subject to, or purported to be
subject to, Liens created pursuant to any Collateral Document to secure
Obligations and shall include any property or assets subject to replacement
Liens or adequate protection Liens in favor of any Representative or
Claimholder.

“Collateral Documents” means, collectively, (i) the Revolving Collateral
Documents and (ii) the Term Loan Collateral Documents.

“Company” has the meaning set forth in the introductory paragraph to this
Agreement.

“Control Collateral” means any Shared Collateral in the “control” (within the
meaning of Section 9-104, 9-105, 9-106, 9-107 or 8-106 of the UCC of any
applicable jurisdiction or under the PPSA of any applicable jurisdiction) of any
Representative (or its agents or bailees), to the extent that control thereof
perfects a Lien thereon under the UCC or the PPSA of any applicable
jurisdiction.  Control Collateral includes any Deposit Accounts, Futures
Accounts (as defined in the PPSA), Securities Accounts, Securities Entitlements,
Commodity Accounts, Commodity Contracts, Letter of Credit Rights or Electronic
Chattel Paper over which any Representative has “control” under the applicable
UCC or PPSA.  

2

 

--------------------------------------------------------------------------------

 

“Controlling Claimholders” means (i) at any time when the Revolving Agent is the
Controlling Representative, the Revolving Claimholders and (ii) at any other
time, the Term Loan Claimholders whose Representative is the Controlling
Representative.

“Controlling Representative” means until the Discharge of Revolving Credit
Agreement the Revolving Agent, and thereafter the FPD Representative.

“Default” means a “Default” (or similarly defined term) as defined in any
Document.

“DIP Financing” has the meaning set forth in Section 2.5(b).

“DIP Financing Liens” has the meaning set forth in Section 2.5(b).

“DIP Lenders” has the meaning set forth in Section 2.5(b).

“Discharge” means, with respect to any of the Obligations, that such Obligations
are no longer secured by, and no longer required to be secured by, any Shared
Collateral pursuant to the terms of the applicable Documents for such
Obligations.  The term “Discharged” shall have a corresponding meaning.

“Discharge of Revolving Credit Agreement” means, except to the extent otherwise
provided in Section 2.6, the Discharge of the Revolving Obligations.

“Documents” means, collectively, (i) the Revolving Loan Documents and (ii) the
Term Loan Documents.

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Document.

“FPD Lenders” has the meaning set forth in the introductory paragraph to this
Agreement.

“FPD Representative” means FPD IV, and if the Term Loan Obligations owing to FPD
IV are paid in full, FPD V shall thereafter be the FPD Representative.

“Grantors” means the Company and each Subsidiary of the Company which has
granted or will grant a security interest pursuant to any Collateral Document to
secure any Obligations.

“Impairment” has the meaning set forth in Section 2.1(b)(ii).

“Indebtedness” means indebtedness in respect of borrowed money.

“Insolvency or Liquidation Proceeding” means:

(a)any voluntary or involuntary case or proceeding under the Bankruptcy Code or
any other Bankruptcy Law with respect to any Grantor;

(b)any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Grantor or with respect to a
material portion of its assets;

(c)any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or

3

 

--------------------------------------------------------------------------------

 

(d)any assignment for the benefit of creditors or any other marshaling of assets
and liabilities of any Grantor.

“Interest Rate Differential” has the meaning set forth in the Term Loan
Agreements.

“Intervening Creditor” has the meaning set forth in Section 2.1(b)(i).

“Lien” means any lien (including judgment liens and liens arising by operation
of law), mortgage, pledge, assignment, security interest, hypothec, charge or
encumbrance of any kind (including any agreement to give any of the foregoing,
any conditional sale or other title retention agreement, and any lease in the
nature thereof) and any option, call, trust (whether contractual, statutory,
deemed, equitable, constructive, resulting or otherwise), UCC or PPSA financing
statement or other preferential arrangement having the practical effect of any
of the foregoing, including any right of set-off or recoupment.

“Non-Controlling Claimholders” means the Claimholders which are not Controlling
Claimholders.

“Non-Controlling Representative” means, at any time, each Representative that is
not the Controlling Representative at such time.

“Obligations” means, collectively, (i) the Revolving Obligations and (ii) the
Term Loan Obligations.

“Possessory Collateral” means any Shared Collateral in the possession of any
Representative (or its agents or bailees), to the extent that possession thereof
perfects a Lien thereon under the UCC or the PPSA of any jurisdiction or
otherwise.  Possessory Collateral includes any Certificated Securities,
Promissory Notes, Instruments, and Tangible Chattel Paper, in each case,
delivered to or in the possession of any Representative under the terms of the
Collateral Documents.

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the Revolving Loan Documents or Term Loan Documents, as applicable,
continue to accrue after the commencement of any Insolvency or Liquidation
Proceeding.

“PPSA” means the Personal Property Security Act (Ontario); provided, however,
that in the event that, by reason of mandatory provisions of law, any or all of
the perfection or priority of, or remedies with respect to, any Collateral is
governed by the Personal Property Security Act as enacted and in effect in a
Canadian jurisdiction other than the Province of Ontario, or the Civil Code of
Quebec, the term “PPSA” shall mean the Personal Property Security Act as enacted
and in effect in such other jurisdiction or the Civil Code of Quebec, as
applicable, solely for purposes of the provisions hereof relating to such
perfection, priority or remedies.

“Proceeds” has the meaning set forth in Section 2.1(a).

“Purchase Date” has the meaning set forth in Section 5.20(b).

“Purchase Event” has the meaning set forth in Section 5.20(a).

“Purchase Exercise Notice” has the meaning set forth in Section 5.20(b).

“Purchase Obligations” has the meaning set forth in Section 5.20(a).

4

 

--------------------------------------------------------------------------------

 

“Purchase Price” has the meaning set forth in Section 5.20(c).

“Purchasing Claimholders” has the meaning set forth in Section 5.20(b).

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other Indebtedness in exchange or replacement for, such Indebtedness in
whole or in part and regardless of whether the principal amount of such
Refinancing Indebtedness is the same, greater than or less than the principal
amount of the Refinanced Indebtedness.  “Refinanced” and “Refinancing” shall
have correlative meanings.

“Representative” means, at any time, (i) in the case of any Revolving
Obligations or the Revolving Claimholders, the Revolving Agent and (ii) in the
case of the Term Loan Obligations or the Term Loan Claimholders, the FPD
Representative.

“Revolving Agent” has the meaning set forth in the introductory paragraph to
this Agreement.

“Revolving Claimholders” means the holders of any Revolving Obligations,
including the “Secured Parties” as defined in the Revolving Credit Agreement or
in the Revolving Collateral Documents and the Revolving Agent.

“Revolving Collateral Documents” means the Collateral Documents (as defined in
the Revolving Credit Agreement) and any other agreement, document or instrument
entered into for the purpose of granting a Lien to secure any Revolving
Obligations or to perfect such Lien.

“Revolving Credit Agreement” has the meaning set forth in the second paragraph
of this Agreement.

“Revolving Loan Documents” means the Revolving Credit Agreement, each Revolving
Collateral Document and the other Loan Documents (as defined in the Revolving
Credit Agreement), and each of the other agreements, documents and instruments
providing for or evidencing any other Revolving Obligation.

“Revolving Obligations” means all amounts owing to any party pursuant to the
terms of any Revolving Loan Document, including all amounts in respect of any
principal, premium, interest, including, without limitation, Post-Petition
Interest to the extent allowed or allowable in an Insolvency or Liquidation
Proceeding, penalties, fees, expenses, indemnifications, reimbursements, damages
and other liabilities, and guarantees of the foregoing amounts, reimbursement
obligations in respect of letters of credit issued pursuant to the Revolving
Credit Agreement and all amounts owing under any Revolving Secured Hedge
Agreement and Revolving Secured Cash Management Agreement and including the
“Obligations” as defined in the Revolving Credit Agreement.

“Revolving Secured Cash Management Agreements” means the Secured Cash Management
Agreements as defined in the Revolving Credit Agreement.

“Revolving Secured Hedge Agreements” means the Secured Hedge Agreements as
defined in the Revolving Credit Agreement.

“Shared Collateral” means, at any time, Collateral in which the Revolving
Claimholders and Term Loan Claimholders (or their respective Representatives on
behalf of such Claimholders) hold or are required to hold pursuant to the
applicable Documents, a valid security interest or Lien at such time.  

5

 

--------------------------------------------------------------------------------

 

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of such other Person or Persons (whether directors, managers,
trustees or other Persons performing similar functions) having the power to
direct or cause the direction of the management and policies thereof is at the
time owned or Controlled, directly or indirectly, by that Person or one or more
of the other Subsidiaries of that Person or a combination thereof.

“Term Loan Agreements” has the meaning set forth in the fourth paragraph to this
Agreement.

“Term Loan Claimholder” means the holders of any Term Loan Obligations and any
Representative with respect thereto and shall include the FPD Lenders.

“Term Loan Collateral Documents” means the Security (as defined in the Term Loan
Agreements) and any other agreement, document or instrument entered into for the
purpose of granting a Lien to secure any Term Loan Obligations or to perfect
such Lien.

“Term Loan Documents” means, with respect to the Term Loan Obligations, the Term
Loan Agreements, the Term Loan Collateral Documents applicable thereto and each
of the other Loan Documents (as that term is defined in each of the Term Loan
Agreements) and each other agreement, document and instrument providing for or
evidencing any other Term Loan Obligation.

“Term Loan Obligations” means all amounts owing to any Term Loan Claimholder
pursuant to the terms of any Term Loan Document, whether now existing or arising
hereafter, including all amounts in respect of any principal, interest,
including, without limitation, Post-Petition Interest to the extent allowed or
allowable in an Insolvency or Liquidation Proceeding, premium (if any),
penalties, fees, expenses (including fees, expenses and disbursements of agents,
professional advisors and legal counsel), indemnifications, reimbursements,
damages and other liabilities, and guarantees of the foregoing amounts.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

Section 1.2Rules of Interpretation.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as amended, restated, amended and restated,
supplemented or otherwise modified from time to time and any reference herein to
any statute or regulations shall include any amendment, renewal, extension or
replacement thereof, (ii) any reference herein to any Person shall be construed
to include such Person’s permitted successors and assigns from time to time,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (iv) all references herein to Articles, Sections
and Exhibits shall be construed to refer to Articles, Sections and Exhibits of
this Agreement, (v)

6

 

--------------------------------------------------------------------------------

 

unless otherwise expressly qualified herein, the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (vi) the term “or” is not exclusive.  Without
prejudice to the generality of any provision of this Agreement, for all other
purposes pursuant to which the interpretation or construction of this Agreement
may be subject to the laws of the Province of Quebec or a court or tribunal
exercising jurisdiction in the Province of Quebec, (i) “security interest”,
“lien”, “mortgage” and “charge” shall be deemed to include a “hypothec”, (ii)
all references to filing, registering or recording financing statements shall be
deemed to include publication under the Civil Code of Quebec, and all references
to releasing any lien shall be deemed to include a release, discharge and
mainlevée of a hypothec, (iii) an “agent” shall be deemed to include a
“mandatary” and (iv) all references to “perfection” of or “perfected” liens or
security interests shall be deemed to include a reference to an “opposable” or
“set up” lien or security interests as against third parties.

Article II.

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

Section 2.1Priority of Claims.

(a)Anything contained herein or in any of the Documents to the contrary
notwithstanding (but subject to Sections 2.1(b)), if an Event of Default has
occurred and is continuing, and the Controlling Representative is taking action
to enforce rights in respect of any Shared Collateral, or any distribution is
made in respect of any Shared Collateral in any Insolvency or Liquidation
Proceeding of any Grantor or any Claimholder receives any payment pursuant to
any intercreditor agreement (other than this Agreement) or otherwise with
respect to any Shared Collateral, the proceeds of any sale, collection or other
liquidation of any Shared Collateral received by any Claimholder or received by
the Controlling Representative or any Claimholder pursuant to any such
intercreditor agreement or otherwise with respect to such Collateral and
proceeds of any such distribution to which the Obligations are entitled under
any intercreditor agreement (other than this Agreement) or otherwise (all
proceeds of any sale, collection or other liquidation of any Collateral
comprising either Shared Collateral and all proceeds of any such distribution
and any proceeds of any insurance covering the Shared Collateral received by the
Controlling Representative and not returned to any Grantor under any Document
being collectively referred to as “Proceeds”), shall be applied by the
Controlling Representative in the following order:

(i)FIRST, to the payment of all amounts owing to each Representative (in its
capacity as such) secured by such Shared Collateral, including all reasonable
costs and expenses incurred by each Representative (in its capacity as such) in
connection with such collection or sale or otherwise in connection with this
Agreement, any other Document or any of the Obligations, including all court
costs and the reasonable fees and expenses of its agents and legal counsel, and
any other reasonable costs or expenses incurred in connection with the exercise
of any right or remedy hereunder or under any other Document and all fees and
indemnities owing to such Representatives, ratably to each such Representative
in accordance with the amounts payable to it pursuant to this clause FIRST;

(ii)SECOND, subject to Sections 2.1(b),  to the extent Proceeds remain after the
application pursuant to preceding clause (i), to each Representative for the
payment in full of the other Obligations secured by such Shared Collateral,
including, without limitation, the Interest Rate Differential provided for under
the terms of each of the Term Loan Agreements and, if the amount of such
Proceeds are insufficient to pay in full the Obligations so secured then such
Proceeds shall be allocated among the Representatives secured by such Shared
Collateral, pro rata according to the amounts of such Obligations owing to each
such respective Representative and the

7

 

--------------------------------------------------------------------------------

 

other Claimholders represented by it for distribution by such Representative in
accordance with its respective Documents; and

(iii)THIRD, any balance of such Proceeds remaining after the application
pursuant to preceding clauses (i) and (ii), to the Grantors, their successors or
assigns from time to time, or to whomever may be lawfully entitled to receive
the same.

For purposes of Section 2.1(a)(ii), in determining the unpaid principal amount
of the Obligations, there shall be included an amount equal to the issued but
undrawn face amount of any letter of credit outstanding at the time, provided
that any money otherwise payable to any Claimholder in respect of any such
undrawn face amount shall not be paid by the applicable Representative for such
Claimholder but shall be retained by the Representative in a separate account
designated “Letter of Credit Subaccount,” and shall be payable to such
Claimholder only when unreimbursed drawings occur under the respective letters
of credit; provided further that to the extent any such letter of credit shall
be canceled or terminated without a drawing in respect of any portion of the
respective undrawn stated amount thereof in respect of which amounts have
previously been paid into the “Letter of Credit Subaccount,” the money so paid
into the “Letter of Credit Subaccount” shall be withdrawn by the applicable
Representative and applied in the manner otherwise provided above in this
Section 2.1(a).

If, despite the provisions of this Section 2.1(a), any Claimholder shall receive
any payment or other recovery in excess of its portion of payments on account of
the Obligations to which it is then entitled in accordance with this Section
2.1(a), such Claimholder shall hold such payment or recovery in trust for the
benefit of all Claimholders for distribution in accordance with this Section
2.1(a).

(b)(i)Notwithstanding the foregoing, with respect to any Shared Collateral for
which a third party (other than a Claimholder) has a Lien that is junior in
priority to the Lien of any Obligations but senior (as determined by appropriate
legal proceedings in the case of any dispute) to the Lien of any other
Obligations (such third party an “Intervening Creditor”), the value of any
Shared Collateral or Proceeds which are allocated to such Intervening Creditor
shall be deducted on a ratable basis solely from the Shared Collateral or
Proceeds to be distributed in respect of the Obligations with respect to which
such Impairment exists.

(ii)In furtherance of the foregoing and without limiting the provisions of
Section 2.3, it is the intention of the Claimholders of the Obligations owing to
such Claimholders to (1) bear the risk of any determination by a court of
competent jurisdiction that (x) any such Obligations are unenforceable under
applicable law or are subordinated to any other obligations (other than the
other Obligations), (y) any such Obligations do not have a valid and perfected
security interest in any of the Collateral securing any other Obligations and/or
(z) any intervening security interest exists securing any other obligations
(other than the other Obligations) on a basis ranking prior to the security
interest of such  Obligations but junior to the security interest of any other
Obligations and (2) not take into account for purposes of this Agreement the
existence of any Collateral for any other Obligations that is not Shared
Collateral (any such condition referred to in the foregoing clauses (1) or (2)
with respect to any Obligations, an “Impairment”); provided that the existence
of a maximum claim with respect to any real property subject to a mortgage which
applies to all Obligations shall not be deemed to be an Impairment of only
certain Obligations.  In the event of any Impairment with respect to any
Obligations, the results of such Impairment shall be borne solely by the holders
of such Obligations, and the rights of the holders of such Obligations
(including the right to receive distributions in respect of such Obligations
pursuant to Section 2.1) set forth herein shall be modified to the extent
necessary so that the effects of such Impairment are borne solely by the holders
of the Obligations subject to such Impairment.  Additionally, in the event the
Obligations are modified pursuant to applicable law (including pursuant to
Section 1129

8

 

--------------------------------------------------------------------------------

 

of the Bankruptcy Code (or any similar provision of any other Bankruptcy Law)),
any reference to such Obligations or the Documents governing such Obligations
shall refer to such obligations or such documents as so modified.

(c)It is acknowledged that the Obligations may, subject to the limitations set
forth in the then existing Documents and subject to any limitations set forth in
this Agreement, be increased, extended, renewed, replaced, restated,
supplemented, restructured, repaid, refunded, Refinanced or otherwise amended or
modified from time to time, all without affecting the priorities set forth in
Section 2.1(a) or the provisions of this Agreement defining the relative rights
of the Claimholders; provided, however, that any such increase, extension,
renewal, replacement, restatement, supplement, restructuring, repayment, refund,
Refinancing or other amendment or modification shall not, without the prior
written consent of the other Representative, change any covenants, defaults or
events of default under either of the Term Loan Agreements or the Revolving
Credit Agreement, including the addition of covenants, defaults, or events of
default not contained in either of the Term Loan Agreements or the Revolving
Credit Agreement or other Documents as in effect on the date hereof.

(d)Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Obligations granted on the Shared
Collateral and notwithstanding any provision of the UCC, the PPSA or any
Bankruptcy Laws of any jurisdiction, or any other applicable law or the
Documents or any defect or deficiencies in the Liens securing the Obligations or
any other circumstance whatsoever (but, in each case, subject to Section
2.1(b)), each Claimholder hereby agrees that the Liens securing the Obligations
on any Shared Collateral shall be of equal priority and rank.

Section 2.2Actions with Respect to Shared Collateral; Prohibition on Contesting
Liens.

(a)The Controlling Representative agrees that it will not exercise any rights or
remedies under the Collateral Documents or applicable law with respect to Shared
Collateral without the consent and direction of the Non-Controlling
Representative.  The Controlling Representative agrees to administer the Shared
Collateral and to make such demands and give such notices under the Collateral
Documents as the Non-Controlling Representative may request, and to take such
action to enforce the Collateral Documents and to realize upon, collect and
dispose of the Shared Collateral or any portion thereof as may be directed by
the Non-Controlling Representative.  The Controlling Representative shall not be
required to take any action that is in the opinion of counsel to the Controlling
Representative contrary to law or to the terms of this Agreement or any
Collateral Document, or that would in the opinion of such counsel subject the
Controlling Representative or any of its officers, employees, agents or
directors to liability, and the Controlling Representative shall not be required
to take any action under this Agreement or any Collateral Document unless and
until the Controlling Representative shall be indemnified to its reasonable
satisfaction by the Non-Controlling Claimholders against any and all loss, cost,
expense or liability in connection therewith.

(b)The Non-Controlling Representative, for itself and on behalf of the
Non-Controlling Claimholders, agrees that the Controlling Representative shall
have no liability for acting in accordance with any request by the
Non-Controlling Representative (provided such action does not conflict with the
express terms of this Agreement or any Collateral Document).  

(c)The Controlling Representative may at any time request directions from the
Non-Controlling Representative as to any course of action or other matter
relating to the exercise of rights and remedies under this Section 2.2 or to the
Collateral Documents.   Directions given by the Non-Controlling Representative
to the Controlling Representative shall be binding on all Non-Controlling
Claimholders for all purposes.

9

 

--------------------------------------------------------------------------------

 

(d)Nothing contained in this Agreement shall affect the right (if any) of any
Representative or any Claimholder to give the Company or any other applicable
Person notice of any default or to accelerate or make demand for payment of its
Obligations under any applicable Document.  The Representatives, each on behalf
of itself and each Claimholder it represents, agrees not to take any action to
enforce any term or provision of any Collateral Document or to enforce any of
its rights in respect of any Shared Collateral (including any right of set-off)
except through the Controlling Representative in accordance with this
Agreement.  

(e)Neither Representative shall be deemed to have actual or constructive
knowledge or notice of the occurrence and continuation of any default or event
of default under the Documents to which it not party until it has received
written notice thereof from the other Representative party thereto stating that
it is a “Notice of Default.”  Each Representative, upon receipt of actual
knowledge that a default or event of default has occurred and is continuing
under its respective Documents, shall promptly deliver to the other
Representative a written statement (by personal delivery, electronic
transmission, overnight courier or e-mail) describing such default or event of
default (provided that failure to do so shall not constitute a waiver of such
default or event of default by any Claimholder).  

(f)Without limiting the provisions of Section 4.2, the Non-Controlling
Representative hereby appoints the Controlling Representative as its agent and
authorizes the Controlling Representative to exercise any and all remedies under
each Collateral Document with respect to Shared Collateral and to execute
releases in connection therewith.

(g)Each of the Representatives (other than the Revolving Agent) agrees that it
will not accept any Lien on any Shared Collateral for the benefit of any
Obligations (other than funds deposited for the satisfaction, discharge or
defeasance of any Document) other than pursuant to the Collateral Documents, and
by executing this Agreement (or a Joinder Agreement), each such Representative
and the Claimholders for which it is acting hereunder agree to be bound by the
provisions of this Agreement and the Collateral Documents applicable to it.

(h)Each of the Claimholders agrees that it will not (and hereby waives any right
to) contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), the perfection, priority,
validity or enforceability of a Lien held by or on behalf of any of the
Claimholders in all or any part of the Shared Collateral or the provisions of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair (i) the rights of any Representative to enforce this Agreement
or (ii) the rights of any Claimholder to contest or support any other Person in
contesting the enforceability of any Lien purporting to secure obligations not
constituting Obligations.

(i)The foregoing shall not be construed to limit the rights and priorities of
any Claimholder or Representative with respect to any Collateral not
constituting Shared Collateral.

Section 2.3No Interference; Payment Over; Exculpatory Provisions.

(a)Each Claimholder agrees that (i) it will not challenge or question or support
any other Person in challenging or questioning in any proceeding the validity or
enforceability of any Obligations or any Collateral Document or the validity,
attachment, perfection or priority of any Lien under any Collateral Document or
the validity or enforceability of the priorities, rights or duties established
by or other provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any Claimholder
from challenging or questioning the validity or enforceability of any
Obligations constituting unmatured interest or the validity of any Lien relating
thereto pursuant to Section 502(b)(2) of the Bankruptcy Code (or any similar
provision of any other Bankruptcy Law), (ii) it

10

 

--------------------------------------------------------------------------------

 

will not take or cause to be taken any action the purpose or intent of which is,
or could be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other disposition of the
Collateral by the Controlling Representative, (iii) except as provided in
Section 2.2, it shall have no right to and shall not otherwise (A) direct the
Controlling Representative or any other Claimholder to exercise any right,
remedy or power with respect to any Shared Collateral (including pursuant to any
other intercreditor agreement) or (B) consent to, or object to, the exercise by,
or any forbearance from exercising by, the Controlling Representative or any
other Claimholder represented by it of any right, remedy or power with respect
to any Collateral, (iv) it will not institute any suit or assert in any suit,
bankruptcy, insolvency or other proceeding any claim against the Controlling
Representative or any other Claimholder represented by it seeking damages from
or other relief by way of specific performance, instructions or otherwise with
respect to any Collateral and (v) it will not attempt, directly or indirectly,
whether by judicial proceedings or otherwise, to challenge the enforceability of
any provision of this Agreement; provided that nothing in this Agreement shall
be construed to prevent or impair the rights of any of the Controlling
Representative or any other Claimholder to (i) enforce this Agreement or (ii)
contest or support any other Person in contesting the enforceability of any Lien
purporting to secure obligations not constituting Obligations.

(b)Each Claimholder hereby agrees that if it shall obtain possession of any
Shared Collateral or shall realize any proceeds or payment in respect of any
Shared Collateral, pursuant to any Collateral Document or by the exercise of any
rights available to it under applicable law or in any Insolvency or Liquidation
Proceeding or through any other exercise of remedies (including pursuant to any
intercreditor agreement), at any time prior to the Discharge of each of the
Obligations, then it shall hold such Shared Collateral, proceeds or payment in
trust for the other Claimholders having a security interest in such Shared
Collateral and promptly transfer any such Shared Collateral, proceeds or
payment, as the case may be, to the Controlling Representative, to be
distributed by such Controlling Representative in accordance with the provisions
of Section 2.1(a) hereof, provided, however, that the foregoing shall not apply
to any Shared Collateral purchased by any Claimholder for cash pursuant to any
exercise of remedies permitted hereunder.

(c)None of any Controlling Representative or any other Claimholder shall be
liable for any action taken or omitted to be taken by such Controlling
Representative or any other Claimholder with respect to any Collateral in
accordance with the provisions of this Agreement.

Section 2.4Automatic Release of Liens.

(a)If, at any time any Shared Collateral is transferred to a third party or
otherwise disposed of, in each case, (i) in connection with any enforcement by
the Controlling Representative in accordance with the provisions of this
Agreement or (ii) in connection with any sale, lease, transfer or other
disposition of Shared Collateral permitted under the terms of each of the
Documents, then (whether or not any Insolvency or Liquidation Proceeding is
pending at the time) the Liens in favor of the other Representative for the
benefit of the Obligations upon such Shared Collateral will automatically be
released and discharged upon final conclusion of such enforcement proceeding or
sale, lease, transfer or other disposition as and when, but only to the extent,
such Liens of the Controlling Representative on such Shared Collateral are
released and discharged; provided that any proceeds of any Shared Collateral
realized therefrom shall be applied pursuant to Section 2.1(a).  If in
connection with any such foreclosure or other exercise of remedies by the
Controlling Representative, the equity interests of any Person are foreclosed
upon or otherwise disposed of and the Controlling Representative releases its
Lien on the property or assets of such Person, then the Liens of each other
Representative (or in favor of such other Claimholders if directly secured by
such Liens) with respect to any Collateral consisting of the property or assets
of such Person will be automatically released to the same extent as the Liens of
the Controlling Representative are released.

11

 

--------------------------------------------------------------------------------

 

(b)Without limiting the rights of the Controlling Representative under Section
4.2, each Representative agrees to execute and deliver (at the sole cost and
expense of the Grantors) all such authorizations and other instruments as shall
reasonably be requested by the Controlling Representative to evidence and
confirm any release of Shared Collateral or guarantee provided for in this
Section.

Section 2.5Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a)This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code, any other Bankruptcy
Law or any other Federal, state or foreign bankruptcy, insolvency, receivership
or similar law by or against any Grantor or any of its subsidiaries.

(b)If any Grantor shall become subject to a case (a “Bankruptcy Case”) under the
Bankruptcy Code or any other Bankruptcy Law and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code (or any similar provision of any other Bankruptcy Law) or the
use of cash collateral under Section 363 of the Bankruptcy Code (or any similar
provision of any other Bankruptcy Law), each Claimholder (other than any
Controlling Claimholder or any Representative of any Controlling Claimholder)
agrees that it will not raise any objection to any such financing or to the
Liens on the Shared Collateral securing the same (“DIP Financing Liens”) or to
any use of cash collateral that constitutes Shared Collateral, unless a
Representative of the Controlling Claimholders shall then oppose or object to
such DIP Financing or such DIP Financing Liens or use of cash collateral (and
(i) to the extent that such DIP Financing Liens are senior to the Liens on any
such Shared Collateral for the benefit of the Controlling Claimholders, each
Non-Controlling Claimholder will subordinate its Liens with respect to such
Shared Collateral on the same terms as the Liens of the Controlling Claimholders
(other than any Liens of any Claimholders constituting DIP Financing Liens) are
subordinated thereto, and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such Shared Collateral granted to secure the
Obligations held by the Controlling Claimholders, each Non-Controlling
Claimholder will confirm the priorities with respect to such Shared Collateral
as set forth herein), in each case so long as (A) the Claimholders retain the
benefit of their Liens on all such Shared Collateral pledged to the DIP Lenders,
including proceeds thereof arising after the commencement of such proceeding,
with the same priority vis-à-vis all the other Claimholders (other than any
Liens of the Claimholders constituting DIP Financing Liens) as existed prior to
the commencement of the Bankruptcy Case, (B) the Claimholders are granted Liens
on any additional collateral pledged to any Claimholders as adequate protection
or otherwise in connection with such DIP Financing or use of cash collateral,
with the same priority vis-à-vis the Claimholders as set forth in this Agreement
(other than any Liens of any Claimholders constituting DIP Financing Liens), (C)
if any amount of such DIP Financing or cash collateral is applied to repay any
of the Obligations, such amount is applied pursuant to Section 2.1(a) of this
Agreement, and (D) if any Claimholders are granted adequate protection with
respect to the Obligations subject hereto, including in the form of periodic
payments, in connection with such use of cash collateral, the proceeds of such
adequate protection are applied pursuant to Section 2.1(a) of this Agreement;
provided that the Claimholders shall have a right to object to the grant of a
Lien to secure the DIP Financing over any Collateral subject to Liens in favor
of the Claimholders or their Representative that shall not constitute Shared
Collateral; provided, further, that the Claimholders receiving adequate
protection shall not object to any other Claimholder receiving adequate
protection comparable to any adequate protection granted to such Claimholders in
connection with a DIP Financing or use of cash collateral.

(c)If any Claimholder is granted adequate protection (A) in the form of Liens on
any additional collateral, then each other Claimholder shall be entitled to
seek, and each Claimholder will consent and not object to, adequate protection
in the form of Liens on such additional collateral with the same priority
vis-à-vis the Claimholders as set forth in this Agreement, (B) in the form of a
superpriority

12

 

--------------------------------------------------------------------------------

 

or other administrative claim, then each other Claimholder shall be entitled to
seek, and each Claimholder will consent and not object to, adequate protection
in the form of a pari passu superpriority or administrative claim or (C) in the
form of periodic or other cash payments, then the proceeds of such adequate
protection must be applied to all Obligations pursuant to Section 2.1.

Section 2.6Reinstatement.  In the event that any of the Obligations shall be
paid in full and such payment or any part thereof shall subsequently, for
whatever reason (including an order or judgment for disgorgement of a preference
under Title 11 of the Bankruptcy Code, or any similar law, or the settlement of
any claim in respect thereof), be required to be returned or repaid, the terms
and conditions of this Agreement shall be fully applicable thereto until all
such Obligations shall again have been paid in full in cash.  This Section 2.6
shall survive termination of this Agreement.

Section 2.7Insurance and Condemnation Awards.  As among the Claimholders, the
Controlling Representative shall have the right, but not the obligation, to
adjust or settle any insurance policy or claim covering or constituting Shared
Collateral in the event of any loss thereunder and to approve any award granted
in any condemnation or similar proceeding affecting the Shared Collateral.  To
the extent any other Claimholder receives proceeds of such insurance policy in
such capacity and such proceeds are not permitted or required to be returned to
any Grantor under the applicable Documents, such proceeds shall be turned over
to the Controlling Representative for application as provided in Section 2.1
hereof.

Section 2.8[Reserved].

Section 2.9Gratuitous Bailee/Agent for Perfection.

(a)The Controlling Representative shall be entitled to hold any Possessory
Collateral constituting Shared Collateral.

(b)Notwithstanding the foregoing, each Representative agrees to hold any
Possessory Collateral constituting Shared Collateral and any other Shared
Collateral from time to time in its possession or control (or in the possession
or control of its agents or bailees) as gratuitous bailee for the benefit of
each other Claimholder (such bailment being intended, among other things, to
satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of
the UCC) and any assignee, solely for the purpose of perfecting the security
interest granted in such Shared Collateral, if any, pursuant to the applicable
Collateral Documents, in each case, subject to the terms and conditions of this
Section 2.9.  Solely with respect to any Deposit Accounts constituting Shared
Collateral under the control (within the meaning of Section 9-104 of the UCC) of
any Representative, each such Representative agrees to also hold control over
such Deposit Accounts as gratuitous agent for each other Claimholder and any
assignee solely for the purpose of perfecting the security interest in such
Deposit Accounts, subject to the terms and conditions of this Section 2.9.

(c)No Representative shall have any obligation whatsoever to any Claimholder to
ensure that the Possessory Collateral and Control Collateral is genuine or owned
by any of the Grantors or to preserve rights or benefits of any Person except as
expressly set forth in this Section 2.9.  The duties or responsibilities of each
Representative under this Section 2.9 shall be limited solely to holding any
Possessory Collateral constituting Shared Collateral or any other Shared
Collateral in its possession or control as gratuitous bailee (and with respect
to Deposit Accounts, as gratuitous agent) in accordance with this Section 2.9
and delivering the Possessory Collateral constituting Shared Collateral as
provided in Section 2.9(e) below.

(d)None of the Representative or any of the Claimholders shall have by reason of
the Documents, this Agreement or any other document a fiduciary relationship in
respect of the other

13

 

--------------------------------------------------------------------------------

 

Representatives or any other Claimholder, and each Representative and each
Claimholder hereby waives and releases the other Representatives and
Claimholders from all claims and liabilities arising pursuant to any
Representative’s role under this Section 2.9 as gratuitous bailee with respect
to the Possessory Collateral constituting Shared Collateral or any other Shared
Collateral in its possession or control (and with respect to the Deposit
Accounts, as gratuitous agent).

(e)At any time the Controlling Representative is no longer the Controlling
Representative, such outgoing Controlling Representative shall deliver the
remaining Possessory Collateral constituting Shared Collateral in its possession
(if any) together with any necessary endorsements (which endorsement shall be
without recourse and without any representation or warranty), first, to the then
Controlling Representative to the extent Obligations remain outstanding and
second, to the applicable Grantor to the extent no Obligations remain
outstanding (in each case, so as to allow such Person to obtain possession or
control of such Shared Collateral) or to whomever may be lawfully entitled to
receive the same.  The outgoing Controlling Representative further agrees to
take all other action reasonably requested by the then Controlling
Representative at the expense of the Company in connection with the then
Controlling Representative obtaining a first-priority security interest in the
Shared Collateral.

Section 2.10Amendments to Collateral Documents.

(a)Without the prior written consent of each other Representative, each
Representative agrees that no Collateral Document may be amended, restated,
amended and restated, supplemented, replaced or Refinanced or otherwise modified
from time to time or entered into to the extent such amendment, supplement,
Refinancing or modification, or the terms of any new Collateral Document, would
be prohibited by, or would require any Grantor to act or refrain from acting in
a manner that would violate, any of the terms of this Agreement.

(b)In determining whether an amendment to any Collateral Document is permitted
by this Section 2.10, each Representative may conclusively rely on an officer’s
certificate of the Company stating that such amendment is permitted by this
Section 2.10.

Article III.

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

Whenever any Controlling Representative shall be required, in connection with
the exercise of its rights or the performance of its obligations hereunder, to
determine the existence or amount of any Obligations, or the Shared Collateral
subject to any Lien securing the Obligations, it may request that such
information be furnished to it in writing by each other Representative and shall
be entitled to make such determination or not make any determination on the
basis of the information so furnished; provided, however, that if a
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Controlling Representative shall be entitled to make
any such determination or not make any determination by such method as it may,
in the exercise of its good faith judgment, determine, including by reliance
upon a certificate of the Company.  Each Controlling Representative may rely
conclusively, and shall be fully protected in so relying, on any determination
made by it in accordance with the provisions of the preceding sentence (or as
otherwise directed by a court of competent jurisdiction) and shall have no
liability to any Grantor, any Claimholder or any other person as a result of
such determination.

14

 

--------------------------------------------------------------------------------

 

Article IV.

THE CONTROLLING REPRESENTATIVE

Section 4.1Authority.

(a)Notwithstanding any other provision of this Agreement, nothing herein shall
be construed to impose any fiduciary or other duty on any Controlling
Representative to any Non-Controlling Claimholder or give any Non-Controlling
Claimholder the right to direct any Controlling Representative, except that each
Controlling Representative shall be obligated to distribute proceeds of any
Shared Collateral in accordance with Section 2.1 hereof.

(b)In furtherance of the foregoing, each Non-Controlling Claimholder
acknowledges and agrees that the Controlling Representative shall be entitled,
for the benefit of the Claimholders, to sell, transfer or otherwise dispose of
or deal with any Shared Collateral as provided herein and in the Collateral
Documents, as applicable, without regard to any rights to which the
Non-Controlling Claimholders would otherwise be entitled as a result of the
Obligations held by such Non-Controlling Claimholders.  Without limiting the
foregoing, each Non-Controlling Claimholder agrees that none of the Controlling
Representative or any other Claimholder shall have any duty or obligation first
to marshal or realize upon any type of Shared Collateral (or any other
Collateral securing any of the Obligations), or to sell, dispose of or otherwise
liquidate all or any portion of such Shared Collateral (or any other Collateral
securing any Obligations), in any manner that would maximize the return to the
Non-Controlling Claimholders, notwithstanding that the order and timing of any
such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Claimholders from such
realization, sale, disposition or liquidation.  Each of the Claimholders waives
any claim it may now or hereafter have against any Representative of any other
Obligations or any other Claimholder arising out of (i) any actions which any
such Representative or any Claimholder represented by it take or omit to take
(including actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral
and actions with respect to the collection of any claim for all or any part of
the Obligations from any account debtor, guarantor or any other party) in
accordance with the Collateral Documents or any other agreement related thereto
or in connection with the collection of the Obligations or the valuation, use,
protection or release of any security for the Obligations; provided that nothing
in this clause (i) shall be construed to prevent or impair the rights of any
Representative to enforce this Agreement, (ii) any election by any Controlling
Representative or any holders of Obligations, in any proceeding instituted under
the Bankruptcy Code (or any other Bankruptcy Law), of the application of Section
1111(b) of the Bankruptcy Code (or any similar provision of any other Bankruptcy
Law) or (iii) subject to Section 2.5, any borrowing, or grant of a security
interest or administrative expense priority under Section 364 of the Bankruptcy
Code (or any similar provision of any other Bankruptcy Law) or any equivalent
provision of any other Bankruptcy Law, by the Company or any of its
Subsidiaries, as debtor-in-possession. Notwithstanding any other provision of
this Agreement, the Controlling Representative shall not (i) accept any Shared
Collateral in full or partial satisfaction of any Obligations pursuant to
Section 9-620 of the UCC of any jurisdiction or the PPSA of any jurisdiction,
without the consent of each Representative representing holders of Obligations
for whom such Collateral constitutes Shared Collateral or (ii) “credit bid” for
or purchase (other than for cash) Shared Collateral at any public, private or
judicial foreclosure upon such Shared Collateral, without the consent of each
Representative representing holders of Obligations for whom such Collateral
constitutes Shared Collateral.

Section 4.2Power-of-Attorney.  Each Non-Controlling Representative, for itself
and on behalf of each other Claimholder for whom it is acting, hereby
irrevocably appoints the Controlling Representative and any officer or agent of
the Controlling Representative, which appointment is coupled

15

 

--------------------------------------------------------------------------------

 

with an interest with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Non-Controlling Representative or Claimholder, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary to accomplish the purposes of this Agreement, including the
exercise of any and all remedies under each Collateral Document with respect to
Shared Collateral and the execution of releases in connection therewith.

Article V.

MISCELLANEOUS

Section 5.1Integration/Conflicts.

This Agreement, together with the other Documents and the Collateral Documents,
represents the entire agreement of each of the Grantors and the Claimholders
with respect to the subject matter hereof.  There are no promises, undertakings,
representations or warranties by and among any Representative or Claimholder,
written or oral, relative to the subject matter hereof not expressly set forth
or referred to herein.  In the event of any conflict between the provisions of
this Agreement and the provisions of the Documents, the provisions of this
Agreement shall govern and control.

Section 5.2Effectiveness; Continuing Nature of this Agreement; Severability.

This Agreement shall become effective when executed and delivered by the parties
hereto.  This is a continuing agreement and the Claimholders may continue, at
any time and without notice to any other Claimholders, to extend credit and
other financial accommodations and lend monies to or for the benefit of the
Company or any Grantor constituting Obligations in reliance hereon.  Each
Representative, on behalf of itself and each other Claimholder represented by
it, hereby waives any right it may have under applicable law to revoke this
Agreement or any of the provisions of this Agreement.  The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  The parties hereto
shall endeavor in good-faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to those of the invalid, illegal or unenforceable
provisions.  All references to the Company or any other Grantor shall include
the Company or such Grantor as debtor and debtor in possession and any receiver,
receiver-manager, trustee, monitor or similar person for the Company or any
other Grantor (as the case may be) in any Insolvency or Liquidation Proceeding.

Section 5.3Amendments; Waivers.

No amendment, modification or waiver of any of the provisions of this Agreement
shall be deemed to be made unless the same shall be in writing signed on behalf
of each party hereto or its authorized agent or Representative and each waiver,
if any, shall be a waiver only with respect to the specific instance involved
and shall in no way impair the rights of the parties making such waiver or the
obligations of the other parties to such party in any other respect or at any
other time.  Notwithstanding the foregoing, the Company and the other Grantors
shall not have any right to consent to or approve any amendment, modification or
waiver of any provision of this Agreement except to the extent their rights are
directly and adversely affected.

16

 

--------------------------------------------------------------------------------

 

Section 5.4Information Concerning Financial Condition of the Grantors and their
Subsidiaries.

Each Representative and its’ Claimholders shall be responsible for keeping
themselves informed of (a) the financial condition of the Grantors and their
Subsidiaries and all endorsers and/or guarantors of the Obligations and (b) all
other circumstances bearing upon the risk of nonpayment of the
Obligations.  Neither Representative nor its’ related Claimholders shall have a
duty to advise the other Representative or other Claimholders of information
known to it or them regarding such condition or any such circumstances or
otherwise.  In the event the Representative or any Claimholders, in its or their
sole discretion, undertakes at any time or from time to time to provide any such
information to the other Representative or Claimholders, it or they shall be
under no obligation:

(a)to make, and such Representative and such other Claimholders shall not make,
any express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided;

(b)to provide any additional information or to provide any such information on
any subsequent occasion;

(c)to undertake any investigation; or

(d)to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

Section 5.5Submission to Jurisdiction; Certain Waivers.

Each of the Company, each other Grantor and each Representative, on behalf of
itself and each other Claimholder represented by it, hereby irrevocably and
unconditionally:

(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement (whether arising in contract, tort or otherwise) to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to (i) in all cases other than as provided in clause (ii), the
exclusive (subject to Section 5.5(c) below) general jurisdiction of the courts
of the State of New York sitting in the Borough of Manhattan, the courts of the
United States for the Southern District of New York sitting in the Borough of
Manhattan, and appellate courts from any thereof and (ii) the general
jurisdiction of the courts in which a Grantor is the subject of an Insolvency or
Liquidation Proceeding;

(b)agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York or other court or, to the fullest extent
permitted by applicable law, in such federal court;

(c)agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and that nothing in this Agreement or any
other Document shall affect any right that any Representative or other
Claimholder may otherwise have to bring any action or proceeding relating to
this Agreement in the courts of any jurisdiction;

(d)waives, to the fullest extent permitted by applicable law, any objection that
it may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement in any court referred to in this
Section 5.5 (and irrevocably waives to the fullest extent permitted

17

 

--------------------------------------------------------------------------------

 

by applicable law the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court);

(e)consents to service of process in any such proceeding in any such court by
registered or certified mail, return receipt requested, to the applicable party
at its address provided in accordance with Section 5.7 (and agrees that nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law);

(f)agrees that service as provided in Section 5.5(e) above is sufficient to
confer personal jurisdiction over the applicable party in any such proceeding in
any such court, and otherwise constitutes effective and binding service in every
respect; and

(g)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover any special, exemplary, punitive or consequential damages.

Section 5.6WAIVER OF JURY TRIAL.

EACH PARTY HERETO, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER
BASED ON CONTRACT, TORT, BREACH OF DUTY, COMMON LAW, STATUTE OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT EACH SUCH PARTY HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 5.6.

Section 5.7Notices.

Unless otherwise specifically provided herein, any notice hereunder shall be in
writing and may be personally served or sent by electronic mail or international
mail or courier service and shall be deemed to have been given when delivered in
person or by courier service and signed for against receipt thereof, upon
receipt of electronic mail, or three (3) Business Days after depositing it in
the mail with postage prepaid and properly addressed.  For the purposes hereof,
the addresses of the parties hereto shall be as set forth below each party’s
name on the signature pages hereto or in the Joinder Agreement pursuant to which
it becomes a party hereto, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties.

Section 5.8Further Assurances.

Each Representative, on behalf of itself and each other Claimholder represented
by it, and the Company and each other Grantor, agrees that each of them shall
take such further action and shall execute and deliver such additional documents
and instruments (in recordable form, if requested) as any Representative may
reasonably request to effectuate the terms of and the Lien priorities
contemplated by this Agreement.

18

 

--------------------------------------------------------------------------------

 

Section 5.9Agency Capacities.

Except as expressly provided herein, (a) Bank of America, N.A. is acting in the
capacity of Revolving Agent solely for the Revolving Claimholders and (b) the
FPD Representative is acting in the capacity of Representative solely for the
Term Loan Claimholders.

Section 5.10GOVERNING LAW.

THIS AGREEMENT, AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING
TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN
THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC, THE PPSA OR APPLICABLE STATE OR FOREIGN LAW RELATING TO
THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OR PRIORITY OF THE
SECURITY INTERESTS).

Section 5.11Binding on Successors and Assigns.

This Agreement shall be binding upon each Representative, the Claimholders, the
Company and the other Grantors, and their respective successors and assigns from
time to time.  If any of the Representatives resigns or is replaced pursuant to
the applicable Documents its successor shall be deemed to be a party to this
Agreement and shall have all the rights of, and be subject to all the
obligations of, this Agreement.  No provision of this Agreement will inure to
the benefit of a trustee, debtor-in-possession, creditor trust or other
representative of an estate or creditor of any Grantor, including where any such
trustee, debtor-in-possession, creditor trust or other representative of an
estate is the beneficiary of a Lien securing Collateral by virtue of the
avoidance of such Lien in an Insolvency or Liquidation Proceeding.

Section 5.12Section Headings.

Section headings and the Table of Contents used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

Section 5.13Counterparts.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by facsimile or other
electronic imaging means), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of an executed
signature page of this Agreement by facsimile or other electronic transmission
(e.g., “pdf” or “tif” format) shall be effective as delivery of a manually
executed counterpart hereof.

Section 5.14[Reserved].

Section 5.15Authorization.

By its signature, each Person executing this Agreement, on behalf of such party
or Grantor but not in his or her personal capacity as a signatory, represents
and warrants to the other parties hereto that it is duly authorized to execute
this Agreement.

19

 

--------------------------------------------------------------------------------

 

Section 5.16No Third Party Beneficiaries/ Provisions Solely to Define Relative
Rights.

The provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the Claimholders in relation to one
another.  None of the Company, any other Grantor nor any other creditor thereof
shall have any rights or obligations hereunder and no such Person is an intended
beneficiary or third party beneficiary hereof, except, in each case, as
expressly provided in this Agreement, and none of the Company or any other
Grantor may rely on the terms hereof (other than Section 2.4 and Article
V).  Nothing in this Agreement is intended to or shall impair the obligations of
any Grantor, which are absolute and unconditional, to pay the Obligations as and
when the same shall become due and payable in accordance with their
terms.  Without limitation of any other provisions of this Agreement, the
Company and each Grantor hereby (a) acknowledges that it has read this Agreement
and consents hereto, (b) agrees that it will not take any action that would be
contrary to the express provisions of this Agreement and (c) agrees to abide by
the requirements expressly applicable to it under this Agreement.

Section 5.17No Indirect Actions.

Unless otherwise expressly stated, if a party may not take an action under this
Agreement, then it may not take that action indirectly, or support any other
Person in taking that action directly or indirectly.  “Taking an action
indirectly” means taking an action that is not expressly prohibited for the
party but is intended to have substantially the same effects as the prohibited
action.

Section 5.18Additional Grantors.

Each Grantor agrees that it shall ensure that each of its Subsidiaries that is
or is to become a party to any Document and which grants or purports to grant a
lien on any of its assets shall either execute this Agreement on the date hereof
or shall confirm that it is a Grantor hereunder pursuant to a joinder agreement
substantially in the form attached hereto as Exhibit A that is executed and
delivered by such Subsidiary prior to or concurrently with its execution and
delivery of such Document.

Section 5.19Publication.

This Agreement shall be published at the Register of Personal and Movable Real
Rights (Quebec) and at any other relevant registers in the Province of Quebec
with respect to all present and future Collateral Documents that are published
in the Province of Québec, the whole in accordance with Article 2956 of the
Civil Code of Quebec.  Each of the Revolving Agent and the FPD Representative
and their respective legal counsel, acting alone, is authorized to make such
filings or registrations as may be required to give effect to the foregoing.

Section 5.20Purchase Option.

(a)

If (i) the Controlling Claimholders have directed the Controlling Representative
to exercise rights and remedies on behalf of the Controlling Claimholders under
the applicable Documents, which exercise of rights and remedies the
Non-Controlling Claimholders object to or (ii) the Non-Controlling
Representative or Non-Controlling Claimholders have directed the Controlling
Representative to exercise rights and remedies on behalf of the Non-Controlling
Representative or Non-Controlling Claimholders, which exercise of rights and
remedies the Controlling Claimholders object to, and such impasse between the
Controlling Claimholders, on the one hand, and the Non-Controlling
Representative and the Non-Controlling Claimholders, on the other hand,
continues for a period of ten (10) consecutive Business Days (a “Purchase
Event”), then any one or more of the Controlling Claimholders (acting in their
individual capacity or through one or more affiliates) shall have the right (the
“Purchase Option”), but not the obligation (each Controlling Claimholder having
a ratable right to make the purchase, with each

20

 

--------------------------------------------------------------------------------

 

Controlling Claimholder’s right to purchase being automatically proportionately
increased by the amount not purchased by another Controlling Claimholder) within
the timeframes provided in Section 5.20(b) below, but not afterwards, to
purchase all, but not less than all, of the Obligations held by the
Non-Controlling Claimholders (the “Purchase Obligations”).  Such purchase will
(1) include all Obligations held by the Non-Controlling Claimholders outstanding
at the time of purchase, (2) be made pursuant to one or more “assignment and
assumption agreements” (each an “Assignment Agreement”) reasonably satisfactory
to the Representatives, whereby the purchasing Controlling Claimholders will
assume all obligations of the Non-Controlling Claimholders under each of the
applicable Documents, and (3) otherwise be subject to the terms and conditions
of this Section 5.20.  The Non-Controlling Representative and each
Non-Controlling Claimholder will retain all rights to indemnification provided
in the relevant Documents for all claims and other amounts relating to facts and
circumstances in periods prior to the purchase of such Obligations pursuant to
this Section 5.20.  Not later than sixty (60) days following the occurrence of a
Purchase Event, the Controlling Representative may deliver written notice to the
Non-Controlling Representative that states that it is exercising the Purchase
Option, provided that failure by the Controlling Representative to send such
notice shall not subject the Controlling Representative or any Controlling
Claimholder to liability or constitute a default or cause a forfeiture of any
rights for failing to give such notice or create any claim or right on behalf of
any third party.

(b)(i)The Controlling Claimholders desiring to purchase all of the Purchase
Obligations (the “Purchasing Claimholders”) will deliver a written notice (the
“Purchase Exercise Notice”) to the Non-Controlling Representative that (A) is
signed by the Purchasing Claimholders, (B) states that it is a Purchase Exercise
Notice under this Section 5.20, (C) states that each Purchasing Claimholder is
irrevocably electing to purchase, in accordance with this Section 5.20, the
percentage of all of the Purchase Obligations stated in the Purchase Exercise
Notice for that Purchasing Claimholder, which percentages must aggregate exactly
100% for all Purchasing Claimholders, and (E) designates a purchase date (the
“Purchase Date”) on which the purchase will occur that is not more than fifteen
(15) days after the Non-Controlling Representative’s receipt of the Purchase
Exercise Notice.  At the Non-Controlling Representative’s election, in its sole
discretion, a Purchase Exercise Notice will be ineffective if it is received by
the Non-Controlling Representative after the event giving rise to the Purchase
Event is waived, cured, or otherwise ceases to exist.

(ii) Upon the Non-Controlling Representative’s receipt of an effective Purchase
Exercise Notice conforming to Section 5.20(b)(i), the Purchasing Claimholders
will be irrevocably obligated to purchase, and the Non-Controlling Claimholders
will be irrevocably obligated to sell, the Obligations held by such
Non-Controlling Claimholders in accordance with and subject to this Section
5.20.

(c)The purchase price (the “Purchase Price”) for the Purchase Obligations will
equal the sum of, without duplication, (i) the principal amount of all loans,
advances, or similar extensions of credit included in the Purchase Obligations,
and all accrued and unpaid interest thereon through the Purchase Date, (ii) all
accrued and unpaid fees, costs, expenses (including, without limitation, legal
fees and expenses, including those incurred by the Non-Controlling
Representative or any Non-Controlling Claimholder in connection with the
Purchasing Claimholders’ exercise under this Section 5.20), indemnities, and
other amounts owed to the Non-Controlling Representative or any Non-Controlling
Claimholder under the applicable Documents on the Purchase Date, and (iii) the
amount of all other Obligations outstanding under the Documents applicable to
the Non-Controlling Representative or Non-Controlling Claimholders on the
Purchase Date, including, without limitation, the Interest Rate Differential
provided for under the terms of each of the Term Loan Agreements. Interest shall
be calculated to but excluding the Business Day on which such purchase and sale
shall occur if the amounts so paid by the Purchasing Claimholders to the bank
account designated by the Non-Controlling Representative are received in such
bank account prior to 2:00 p.m., New York time, and interest shall be calculated
to and

21

 

--------------------------------------------------------------------------------

 

including such Business Day if the amounts so paid by the Purchasing
Claimholders to the bank account designated by the Non-Controlling
Representative are received in such bank account later than 2:00 p.m., New York
time.

(d)On the Purchase Date, (i) the Purchasing Claimholders will execute and
deliver an Assignment Agreement (ii) the Purchasing Claimholders will pay the
Purchase Price to the Non-Controlling Representative by wire transfer of
immediately available funds to such bank account of the Non-Controlling
Representative as the Non-Controlling Representative may designate in writing to
the Controlling Representative for such purpose and (iii) to the extent not
already terminated or extinguished, all commitments on the part of the
Non-Controlling Claimholders to fund loans or provide other financial
accommodations to the Company under the Documents applicable to the
Non-Controlling Claimholders shall be terminated and extinguished without any
further action by or notice to any Person.

(e)The Non-Controlling Representative will be entitled to rely on the
statements, representations, and warranties in the Purchase Exercise Notice
without investigation, even if the Non-Controlling Representative is notified
that any such statement, representation, or warranty is not or may not be true.

(f)The purchase and sale of the Purchase Obligations under this Section 5.20
will be without recourse and without any representation or warranty whatsoever
by the Non-Controlling Claimholders, except that the Non-Controlling
Claimholders shall represent and warrant that on the Purchase Date, immediately
before giving effect to the purchase, (i) that the amount of the Obligations
held by such Non-Controlling Claimholder being purchased from it is as set forth
in the applicable Assignment Agreement, (ii) the Non-Controlling Claimholder
owns the Obligations to be purchased free and clear of any Liens and (ii) the
Non-Controlling Claimholder has the right to assign such Obligations and the
assignment is duly authorized by the Non-Controlling Claimholder.

[Remainder of this page intentionally left blank]

 

22

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

BANK OF AMERICA, N.A.,

as Revolving Agent

By:

Name:

Title:

Bank of America, N.A.

Agency Management

555 California Street, 4th Floor

San Francisco, CA 94104

Mailcode: CA5-705-04-09

Attn: Aamir Saleem

Phone: 415-436-2769

Email: Aamir.saleem@bofa.com

Fax Number: 415-503-5089

 

 

--------------------------------------------------------------------------------

 

FIERA PRIVATE DEBT IV LP, by its general partner

FIERA PRIVATE DEBT FUND GP INC.

By:

Name:

Title:

By:

Name:

Title:

FIERA PRIVATE DEBT V LP, by its general partner

FIERA PRIVATE DEBT FUND GP INC.

By:

Name:

Title:

By:

Name:

Title:

Email:[Fiera to Provide]

Address:20 Adelaide Street East

Suite 1500

Toronto, Ontario, Canada

 

 

 

 

--------------------------------------------------------------------------------

 

Acknowledged and Agreed to by:

RADIANT LOGISTICS, INC.,

a Delaware corporation

 

By:_________________________

Name: Bohn H. Crain

Title:   Chairman and Chief Executive Officer

 

RADIANT GLOBAL LOGISTICS, INC.,

a Washington corporation

ADCOM EXPRESS, INC.,

a Minnesota corporation

CLIPPER EXPRESS COMPANY,

a Delaware corporation

DBA DISTRIBUTION SERVICES, INC.,

a New Jersey corporation

RADIANT TRADE SERVICES, INC.,

a Delaware corporation

RADIANT TRANSPORTATION SERVICES, INC.,

a Delaware corporation

SERVICE BY AIR, INC.,

a New York corporation

INTERNATIONAL FREIGHT SYSTEMS (OF OREGON), INC.,

an Oregon corporation

GREEN ACQUISITION COMPANY, INC.,

a Washington corporation

HIGHWAYS AND SKYWAYS, INC.,

a Kentucky corporation

RADIANT GLOBAL LOGISTICS (CA), INC.,

a Delaware corporation

ON TIME EXPRESS, INC.,

an Arizona corporation

RADIANT CUSTOMS SERVICES, INC.,

a New York corporation

2062698 ONTARIO INC.,

an Ontario corporation

RADIANT GLOBAL LOGISTICS (CANADA) INC.,

an Ontario corporation

By:_________________________
Name: Bohn H. Crain
Title: President and Chief Executive Officer

 

RADIANT LOGISTICS PARTNERS LLC,

a Delaware corporation

By:_________________________
Name: Bohn H. Crain
Title:   Manager

 

 

--------------------------------------------------------------------------------

 

RADIANT OFF-SHORE HOLDINGS LLC,

a Washington limited liability company

By:_________________________
Name: Bohn. H Crain
Title:   President

 

405 114th Avenue, Third Floor

Bellevue, WA  98004

Attn:  Bohn H. Crain, Chairman and CEO

Phone: (425) 943-4539

Fax:  (425) 943-4598

bhcrain@radiantdelivers.com

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A
to First Lien Pari Passu Intercreditor Agreement

FORM OF GRANTOR JOINDER AGREEMENT

GRANTOR JOINDER AGREEMENT NO. [ ] “this “Grantor Joinder Agreement”) dated as of
[      ], 20[  ] to the PARI PASSU INTERCREDITOR AGREEMENT dated as of March 13,
2020 (the “Pari Passu Intercreditor Agreement”), among BANK OF AMERICA, N.A., as
Revolving Agent, and FIERA PRIVATE DEBT FUND IV LP and FIERA PRIVATE DEBT FUND V
LP, as FPD Lenders, and acknowledged and agreed to by RADIANT LOGISTICS INC.
(the “Company”) and certain subsidiaries of the Company (each a “Grantor”).

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Pari Passu Intercreditor Agreement.

The undersigned, [______________], a [________________], (the “New Grantor”)
wishes to acknowledge and agree to the Pari Passu Intercreditor Agreement and
become a party thereto to the limited extent contemplated by Section 5.18
thereof and to acquire and undertake the rights and obligations of a Grantor
thereunder.

Accordingly, the New Grantor agrees as follows for the benefit of the
Representatives and the Claimholders:

Section 1.

Accession to the Pari Passu Intercreditor Agreement.  The New Grantor (a)
acknowledges and agrees to, and becomes a party to the Pari Passu Intercreditor
Agreement as a Grantor to the limited extent contemplated by Section 5.18
thereof, (b) agrees to all the terms and provisions of the Pari Passu
Intercreditor Agreement and (c) shall have all the rights and obligations of a
Grantor under the Pari Passu Intercreditor Agreement.  This Grantor Joinder
Agreement supplements the Pari Passu Intercreditor Agreement and is being
executed and delivered by the New Grantor pursuant to Section 5.18 of the Pari
Passu Intercreditor Agreement.

Section 2.

Representations, Warranties and Acknowledgement of the New Grantor.  The New
Grantor represents and warrants to each Representative and to the Claimholders
that (a) it has full power and authority to enter into this Grantor Joinder
Agreement, in its capacity as Grantor and (b) this Grantor Joinder Agreement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with the
terms of this Grantor Joinder Agreement.

Section 3.

Counterparts.  This Grantor Joinder Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Grantor Joinder Agreement or any document or instrument delivered in
connection herewith by electronic mail or other electronic means shall be
effective as delivery of a manually executed counterpart of this Grantor Joinder
Agreement or such other document or instrument, as applicable.

Section 4.

Section Headings.  Section heading used in this Grantor Joinder Agreement are
for convenience of reference only and are not to affect the construction hereof
or to be taken in consideration in the interpretation hereof.

Exhibit A – Page 1

 

--------------------------------------------------------------------------------

 

Section 5.

Benefit of Agreement.  The agreements set forth herein or undertaken pursuant
hereto are for the benefit of, and may be enforced by, any party to the Pari
Passu Intercreditor Agreement subject to any limitations set forth in the Pari
Passu Intercreditor Agreement with respect to the Grantors.

Section 6.

Governing Law.  THIS GRANTOR JOINDER AGREEMENT, AND ANY DISPUTE, CLAIM OR
CONTROVERSY ARISING OUT OF OR RELATING TO THIS GRANTOR JOINDER AGREEMENT
(WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF
A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OR
PRIORITY OF THE SECURITY INTERESTS).

Section 7.

Severability.  In case any one or more of the provisions contained in this
Grantor Joinder Agreement should be held invalid, illegal or unenforceable in
any respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Pari Passu Intercreditor Agreement shall
not in any way be affected or impaired.  The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 8.

Notices.  All communications and notices hereunder shall be in writing and given
as provided in Section 5.7 of the Pari Passu Intercreditor Agreement.  All
communications and notices hereunder to the New Grantor shall be given to it at
the address set forth under its signature hereto, which information supplements
Section 5.7 of the Pari Passu Intercreditor Agreement.

IN WITNESS WHEREOF, the New Grantor has duly executed this Grantor Joinder
Agreement to the Pari Passu Intercreditor Agreement as of the day and year first
above written.

 

[]

By:

Name:

Title:

Address:

 

 

 

 

 

 

Exhibit A – Page 2

 